DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 9/20/2022.  Claims 1-14 remain pending.  Claims 9-14 remain withdrawn.  The new ground(s) of rejection below have been made due to applicant’s amendment.  This action is Final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (U.S. 4,423,749).
Schmitt discloses a replacement cartridge for an angle cock, comprising: a ball key having a ball (58) and a shaft (54, 52); a unitary ball seat (24) having discrete first and second internal bearing surfaces (the left and right surfaces in figs. 1 and 2, as they are separate and distinct surfaces from one another) for engaging opposing sides of the ball and a pair of spacers (the curved portions of 24 at the top and bottom of fig. 2, near numeral 33 and including the portions near numerals 30 and 32) integrally formed with and extending between the first and second internal bearing surfaces (fig. 2) to maintain the first and second internal bearing surfaces in a spaced apart configuration (as they are solid structure that prevents the left and right surfaces from collapsing toward each other) and to form a lower opening (the bottom opening in fig. 6, opposite 82) between the first and second internal bearing surfaces that is dimensioned so that the ball can be passed through the lower opening (see fig. 6, notice how the lower opening is substantially similar to the size of the opening 82, see col. 3, ll. 29-44 describing the ball being capable of being inserted through the opening 82, as the lower opening is the same size as the upper opening, and the same material, the ball would equally be capable of being inserted through the lower opening) and an upper opening (82) that is dimensioned so that the shaft can extend upwardly from the ball seat and oppositely from the lower opening (fig. 1); a cover (44) positioned over the ball seat and defining a bore through which the shaft of the ball key may extend; and a handle (64) coupled to the shaft of the ball key for rotating the ball between the first and second internal bearing surfaces between an open position and a closed position.
Regarding claim 2, Schmitt further discloses wherein the ball and the shaft of the ball key are integrally formed together (as they are coupled together to make the whole complete so that the ball can be rotated).
Regarding claim 3, Schmitt further discloses an O-ring (70) coupled between the unitary ball seat and the cover (at least between the ball seat and the top of the cover).
Regarding claim 4, Schmitt further discloses a ring (39) secured to the unitary ball seat and positioned adjacently to the cover.
Regarding claim 5, Schmitt further discloses wherein the ball and the shaft of the ball key are distinct from each other and secured together (fig. 1, with mating socket 56).
Regarding claim 6, Schmitt further discloses wherein the ball seat includes an upper surface having a first predetermined geometry.
Regarding claim 7, Schmitt further discloses wherein the cover include a lower surface having a second predetermined geometry.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Hansen et al. (U.S. 3,168,900).
In the event that applicant is not convinced that Schmitt discloses the O-ring coupled between the unitary ball seat and the cover, Hansen teaches it was known to have an O-ring (25, 32) coupled between a unitary ball seat (8) and cover (23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Schmitt by having an O-ring(s) coupled between the ball seat and cover as taught by Hansen in order to enhance the sealing areas at the top of the assembly, especially near the movable parts such as the shaft and near the cover.
Regarding claim 4, Schmitt as modified further discloses a ring (39) secured to the unitary ball seat and positioned adjacently to the cover.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Nelson et al. (U.S. 3,648,723).
Schmitt discloses the claimed invention but does not appear to disclose the second predetermined geometry being keyed to the first predetermined geometry so that the cover is positioned in a predetermined orientation relative to the ball seat when the second predetermined geometry is aligned with the first predetermined geometry.
	Nelson teaches it was known in the art to have a ball valve assembly with a ball seat that has pins (19 and 21, reads on “upper surface having a first predetermined geometry”) and a cover that includes holes (reads on “second predetermined geometry”) that are keyed together so that the cover is positioned in a predetermined orientation relative to the ball seat when the second predetermined geometry is aligned with the first predetermined geometry (see fig. 2 and col. 2, ll. 53-54).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Schmitt such that the cover has holes (the holes would also be able to extend through the ring 39) and the ball seat has pins as taught by Nelson so that the cover can be easily aligned and assembled with the rest of the ball valve components, especially the ball seat, and prevents unwanted movement between the ball seat and cover.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inasmuch as applicant’s arguments pertain to similar features found in the newly applied reference to Schmitt above, the examiner’s response is below.
Applicant’s claimed spacers are recited as maintaining the first and second bearing surfaces in a spaced apart configuration and to form a lower opening.  The spacers of Schmitt as described above are able to perform this function.  As the spacers are solid structure, they prevent the first and second bearing surfaces from collapsing toward each other and keep them in a spaced apart configuration.  The applicant’s claim does not currently recite that the spacers form a lower opening that is larger in diameter than the ball.  
Applicant’s amendment has required further search and/or consideration and/or revision of the rejection and, as such, this action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753